Citation Nr: 0725428	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Crohn's disease 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

This appeal arises from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) located in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran did not engage in combat with the enemy 
during service.

3. The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.

4.  Service medical records are silent for complaints or 
treatment of an acquired psychiatric disorder, including 
PTSD; a psychosis and PTSD were first diagnosed decades after 
service.

5.  Service medical records do not show treatment for any 
gastrointestinal disorder, including Crohn's disease; Crohn's 
disease was first diagnosed many years after separation from 
service and is not the result of events in service, nor is it 
presumed to be the result of exposure to Agent Orange.

6.  A hearing loss was not present in service, nor does the 
evidence show that the veteran currently suffers from a 
sensorineural hearing loss.

7.  Tinnitus was not present in service, nor is it currently 
diagnosed.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by military service, nor may 
service incurrence of a psychosis be presumed.  38 U.S.C.A. 
§§ 1110, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.307, 3.309 (2006).

2.  A gastrointestinal disorder, including Crohn's disease, 
was not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1131, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

3.  A bilateral hearing loss was not incurred in or 
aggravated by military service, nor may service incurrence of 
a bilateral sensorineural hearing loss be presumed.  38 
U.S.C.A. §§ 1110, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

4.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of a bilateral 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2003, and July 2003.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

In the present case, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken, examinations have been 
performed, and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service personnel records show that throughout 
service, his military occupational specialty was cook.  He 
served in the Republic of Vietnam from August 1967 to August 
1968.  While stationed in Vietnam, he served as a cook with 
the HHC 1st Battalion, 2nd Infantry, 1st Infantry Division.  
His service personnel records do not show the receipt of any 
medals or awards indicative of combat exposure.

The veteran's September 1966 enlistment physical examination 
report is silent for any psychiatric disorder, 
gastrointestinal disorder, hearing loss or tinnitus.  On the 
September 1966 Report of Medical History accompanying the 
enlistment physical examination, the veteran made no mention 
of any disability for which he is seeking service connection.  
In January 1967, the veteran complained of congestion and a 
non-productive cough.  Physical examination revealed that the 
right tympanic membrane was scarred.  The August 1968 
separation physical examination was likewise silent for any 
disabilities associated with this claim.

Postservice, in January 1972, the veteran was seen at a VA 
medical facility for evaluation of right trigeminal 
neuralgia.

The veteran's claim for service connection for PTSD, Crohn's 
disease, a hearing loss and tinnitus was received in April 
2003.  In response, the RO provided the veteran with 
information regarding VCAA and attached a letter regarding 
PTSD stressors, requesting information from the veteran.  He 
did not provide any information regarding treatment for any 
disorder, nor did he respond to the stressor letter.  On June 
11, 2003, his claim was denied.

Received from the veteran in later June 2003 was the stressor 
letter response and medical statements from two private 
physicians.  

In the stressor letter, that he "was subjected to 
firefights, incomming (sic) mortar rounds, sniper fire and 
missel (sic) attack while out in the field apx 10 months.  I 
spent apx 4 days in Iron Triangle where 1st Lt Fox was 
K.I.A."  He indicated that the death occurred in March to 
April 1968.  The veteran related that while in country, he 
was attached to HQ, 1st BN, 1st Division.

In a May 2003 statement, P.S., M.D., a psychiatrist related 
that he was the veteran's treating psychiatrist.  He had bee 
treating the veteran for two years.  The psychiatrist was 
convinced that the veteran suffered from symptoms of PTSD as 
a result of the "tragic and horrific experiences he 
witnessed and was involved as a US soldier during the VietNam 
War where he incurred active combat."

In a statement dated in May 2003, D.A.K., D.O., reported that 
the veteran had been under his care for 18 years.  
Specifically, he was being treated for Crohn's disease.  He 
had multiple flare-ups and had been hospitalized for the 
disorder.  The osteopath was also treating the veteran for 
depression, a bipolar disorder and PTSD, with the initial 
psychiatric diagnosis being made in January 2002.  He opined 
that if Crohn's disease could be connected to Agent Orange, 
this could have contributed to his condition.  The physician 
also opined that a large part of the veteran's PTSD could be 
attributed to his military duty.

A VA psychiatric examination was conducted in July 2003, by a 
VA psychologist.  When questioned, the veteran stated that he 
was in combat but did not receive a Combat Infantryman's 
Badge because of his ethnic background.  Likewise, he was not 
awarded a Purple Hear medal for multiple wounds for the same 
reason.  When asked where in Vietnam he service, the veteran 
could not provide a specific place.  When asked to name his 
outfit, he indicated that it was Headquarters company but 
also Bravo company, and had some confusion when asked to 
further explain his answer.  He related the death of a Lt. 
Fox, but stated that he was not present, nor did he witness 
this death.  The examiner noted that the veteran could not 
provide specific information concerning where he was, what he 
did, or who he was with at the time.  When pressed for 
specifics, he became vague, contradictory, and offered 
information that was so generic and nonspecific as to be 
unverifiable.  

During the examination, when asked to describe his 
nightmares, he became vague, nonspecific and then silent.  He 
related that he was very "in to" watching war movies that 
allowed him to drift back and think about those days, which 
was not consistent with a PTSD diagnosis.  The psychologist 
noted the May 2003 statement of the private psychiatrist in 
which the psychiatrist was "convinced" that the veteran 
suffered from PTSD, but noted that the psychiatrist offered 
no explanation, specifics or details in this regard.  The 
veteran related details about a failed marriage, a failed 
restaurant business, and illnesses, including 
gastrointestinal and back problems.  At the conclusion of the 
examination, the diagnoses were major depressive disorder, 
secondary to multiple life stressors including chronic pain; 
and to rule out a bipolar disorder.  The psychologist 
concluded that the veteran did not present evidence 
consistent with a diagnosis of PTSD.  He also stated that the 
veteran was vague, contradictory and presented non-verifiable 
statements.

In a September 2003 letter, P.L.S., M.D., indicated an intent 
to further clarify his diagnostic impression of the diagnosis 
of PTSD for the veteran given in the May 2003 statement.  He 
based his diagnosis on statements provided by the veteran 
regarding injuries to his left third digit and left frontal 
cranium as a result of a bombing attack and enemy gunfire 
admitting that the events were not documented.  The veteran 
related seeing many persons killed, and related that Lt. Fox 
give the veteran a letter to send his wife in the event that 
"he did not come back alive."  Lt. Fox died the next day.  
He related the death of "Calhoun".  He related other 
incidents causing him to have survivor guilt.  The 
psychiatrist noted that the veteran referred to comrade in 
service by last names or nicknames only as a method of 
distancing himself from others so as not to become 
emotionally attached.  The psychiatrist outlined the criteria 
of DSM IV for PTSD, and concluded that the veteran met most 
of the criteria.  

In research performed by the RO, it was determined that Lt. 
Fox was killed in February 1968 and was not married; and, 
"Calhoun" was not in the same company as the veteran.

Law and Regulations - General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and sensorineural hearing loss, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006).

Analysis

An Acquired Psychiatric Disorder including Post-Traumatic 
Stress Disorder

Department regulations require three elements to establish 
service connection for PTSD: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), and supported by findings on the examination 
report); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the in- 
service stressor.  38 C.F.R. § 3.304(f) (2006).  If a claimed 
in-service stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If VA determines the veteran engaged in 
combat with the enemy and his alleged stressor is combat- 
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.

Service medical records are silent for symptoms of or 
treatment for an acquired psychiatric disorder in service, 
and the first diagnosis of an acquired psychiatric disorder 
was decades after service.  It has not been established by 
medical evidence that a bipolar disorder, a major depressive 
disorder or depression are the result of military service.  
Absent a nexus between any present bipolar disorder, major 
depressive disorder or depression, and military service, 
there is no basis to award service connection.

Concerning PTSD, when evaluated for PTSD in July 2003, the 
veteran claimed that he did not received various medals, 
including those associated with combat such as a Combat 
Infantryman's Badge and Purple Heart Medal because of his 
race.  The veteran's DD Form 214 and DA Form 20 are entirely 
devoid of references to the award of either decoration or 
direct participation in campaigns indicative of combat 
exposure.  Although the veteran alleges that he suffered 
multiple wounds, his service medical records are entirely 
negative for such injury, and he is not service connected for 
residuals of shell fragment wounds, nor does it appear that 
he has ever filed for service connection for residuals of 
shell fragment wounds.  In attempting to verify any possible 
stressors, the RO requested information from the veteran.  
His responses were vague and nonspecific.  Likewise, the 
responses elicited by the VA psychologist in July 2003 
yielded vague and contradictory responses from the veteran 
that could not be verified.  The information provided by the 
veteran regarding Lt. Fox and "Calhoun" was found by the RO 
to be incorrect.  Therefore, in the absence of evidence of 
combat to which a purported stressor is related, the 
occurrence of the claimed in-service stressful experiences 
cannot be established by the veteran's own assertions, alone; 
corroborative evidence is needed. See 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

In this case, there simply is no evidence in this case to 
corroborate the occurrence of the veteran's alleged in- 
service stressors.  As indicated above, the record only 
confirms the veteran's assignment to units in Vietnam during 
the time period in question.  Again, however, there is 
absolutely no evidence that the veteran was involved in the 
various events that he has mentioned on examinations and in 
his stressor statement received in June 2003, or that he 
witnessed the events as claimed.  These do not appear to be 
the type of events subject to independent verification, and 
there is otherwise no evidence supporting the veteran's 
alleged combat experience in Vietnam.

The Board notes that private medical and private psychiatrist 
reports included PTSD among the reported diagnoses.  However, 
it does not appear that either examiner had reviewed the 
veteran's claims folder.  The PTSD diagnosis presented in 
each report is further discredited by the subsequent thorough 
examination conducted by a VA psychologist in July 2003.  In 
the course of this examination, the interviewing psychologist 
was able to review the veteran's pertinent medical history, 
and conclusively determine that he did not meet the 
psychiatric criteria for PTSD diagnosis.  In any case, the 
various traumatic experiences that the veteran described 
during his Vietnam service are not verifiable because of the 
apparent deliberate vagueness of his responses.  The only 
alleged stressors are the veteran's allegation of his the 
deaths of two of his comrades:  During his July 2003 VA 
psychiatric examination, he never mentioned "Calhoun" and 
he related that he was not present at, nor did he witness Lt. 
Fox's death; however, in his statement to the private 
psychiatrist, he stated that he identified the officer in a 
body bag and had been given a letter by the officer to send 
to his wife.  However, research establishes that Lt. Fox was 
single and that "Calhoun" was not in the veteran's company.  
Furthermore, the absence of details such as the specific 
military unit involved in each recorded incident, the 
approximate dates of the events, and names of the places of 
any incident, prevents the Board from verifying any alleged 
incidents.  

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, and that the claimant has a definitive diagnosis of 
PTSD, the essential criteria of 38 C.F.R. § 3.304(f) have not 
been met, and the Board must therefore deny the veteran's 
claim of entitlement to service connection for PTSD. Although 
the veteran is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of his claim are in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim. 
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 (1990).

While the private psychiatrist claims that the veteran meets 
the requirements for the diagnosis of PTSD under DSM-IV, the 
critical factor is the absence of a verifiable combat 
stressor.  The psychiatrist did not have any service 
personnel records or service medical records before him and 
relied on the statements provided by the veteran.  

While the private medical records indicate that the veteran's 
current PTSD is a result of events that occurred during the 
veteran's service, this evidence is not based on documented, 
verified events in service.  The Board finds that such 
reports have limited probative value as they are merely a 
recitation of the veteran's self-reported and unsubstantiated 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history is not transformed into 
medical evidence simply because it was transcribed by a 
medical professional); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.)  

The Board is not required to accept medical opinions that are 
based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995)

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
Thus, the probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

To the extent that the veteran asserts that he does have an 
actual, valid diagnosis of PTSD, and that there exists a 
nexus between his self-made Axis I diagnosis and his period 
of military service based on his knowledge of medicine and 
his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in psychiatry, he thus lacks the requisite 
professional qualifications to make a psychiatric diagnoses, 
or to present commentary and opinion on matters regarding the 
etiology and causation of such diagnoses.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To conclude, service connection for an acquired psychiatric 
disorder including post-traumatic stress disorder is not 
merited.

Gastrointestinal Disorder, including Crohn's Disease

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 
Federal Register Vol. 72, No. 112 / Tuesday, June 12, 2007 / 
Notices.  In this regard, Crohn's disease is not a recognized 
disease for which VA allows presumptive service connection.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from August 1967 to 
August 1968.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is 
therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.  As 
previously indicated though, Crohn's disease is not listed as 
a disease that may be presumptively service- connected based 
on presumed herbicide exposure in Vietnam. See 38 C.F.R. § 
3.307(a)(6)(ii)(2006).

Service medical records are silent for treatment pf a 
gastrointestinal disorder, including Crohn's disease during 
service.  The first evidence of treatment for a 
gastrointestinal disorder was in May 2003, when a private 
physician noted treatment for 18 years.  In that regard, the 
physician opined that if Crohn's disease could be connected 
to Agent Orange, this could have contributed to his 
condition.  

The veteran contends that he developed Crohn's disease based 
on exposure to Agent Orange.  As previously stated, Crohn's 
disease is not a disease recognized by VA to be the result of 
exposure to Agent Orange, so service connection on that basis 
is not possible.

Notwithstanding the veteran's contentions, the Board notes 
that the veteran is not competent to provide evidence that 
requires medical knowledge because the record does not 
indicate he has any specialized medical training, skills, or 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, §5, 
98 Stat. 2725, 2727- 29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this regard, the Board must analyze whether the veteran 
developed Crohn's disease directly as a result of herbicide 
exposure and military service.

The veteran's service medical records do not demonstrate the 
presence of disability related to Crohn's disease or any 
other gastrointestinal disorder.  At his separation 
examination in August 1968, no pertinent gastrointestinal 
abnormality was shown on clinical examination.

The first manifestations of Crohn's disease was decades after 
service.  This manifestation is too remote in time from 
service to relate to service absent competent (medical) 
evidence to the contrary.  

In this case, the record contains no competent medical 
evidence which shows an etiological relationship between the 
currently diagnosed Crohn's disease and military service.  
The veteran has provided a physician's statement suggesting 
that if a link could be found between Crohn's disease and 
exposure to Agent Orange during military service, then the 
veteran should be awarded service connection.  However, the 
physician offered no opinion as to service connection on a 
direct, non-Agent Orange basis.

Thus, while the veteran may sincerely believe he has Crohn's 
disease, as a result of his military service, he is not a 
licensed medical practitioner.  As such his opinion is not 
probative concerning questions of medical causation.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a 
gastrointestinal disorder, including Crohn's disease have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).

Bilateral Hearing Loss and Tinnitus

A review of the service medical records reveals no complaints 
or findings concerning a hearing loss or tinnitus in service.  
Although requested by VA, the veteran has provided no 
evidence that he suffers from a hearing loss or tinnitus at 
the present time.  As previously stated, service connection 
for a disability is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As absolutely 
none of the criteria have been met in this case, there is not 
basis upon which to award service connection.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for a gastrointestinal 
disorder, including Crohn's disease, is denied.

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


